On the trial of this case the witness Cantrell, over objection, was permitted to testify as follows: "I have had occasion to talk to the defendant in this case. I talked to him about the time of his arrest, and afterwards, too. During my conversation and *Page 391 
observation of defendant I did not notice anything peculiar or unusual about his mental condition. I have been an officer in this county about fifteen years, off and on. During that time I have had occasion to see, observe and talk to insane persons."
In the motion for rehearing appellant insists that we were in error in not holding the admission of this testimony erroneous, and cites numbers of cases in support of his contention. All the cases cited by him disclose that the witnesses were permitted to state their opinion as to the sanity of accused without stating any facts upon which they based it, or showing their acquaintance with the accused to be so slight that their opinions were held to be inadmissible. In the instant case Cantrell did not undertake to express his opinion as to the sanity or insanity of the appellant, but simply reported to the jury, in effect, that what opportunity he had to observe and talk to him disclosed nothing of an abnormal character in his mental condition. The exact question was passed upon adversely to appellant's contention in the case of Turner v. State, 61 Texas Civ. App. 97[61 Tex. Civ. App. 97], 133 S.W. Rep., 1052. The fact that Cantrell may not have conversed with appellant on many occasions and perhaps did not have a very intimate acquaintance with him would not render his testimony inadmissible, but would only go to the weight of the testimony to be considered by the jury. We refrain from a further discussion of the questions disposed of in the original opinion, believing the proper conclusions were arrived at, as stated therein.
The motion for rehearing is overruled.
Overruled.